DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered. 
Election/Restrictions
Claims 1-12 and 14-25 are allowable. The restriction requirement between Species A and B, and Sub-Species 1 and 2, as set forth in the Office action mailed on 07/31/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/31/2018 is fully withdrawn.  Claim 13 directed to a non-elected Species/Sub-Species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-13, the prior art of record fails to teach or render obvious a hard surface cleaning  and conditioning assembly particularly including an adjusting device securing the upper and lower sections; a telescoping trigger assembly operatively connecting the conditioning agent dispensing device to the trigger; wherein the conditioning agent dispensing device includes a connectable interface element member disposed between the telescoping trigger assembly and a fluid container that is in fluid communication with the fluid container; and wherein the connectable interface element member is configured to allow removal of the fluid container without substantial leaking from the fluid container and substantially no residual conditioning agent remains present in the hard surface cleaning and conditioning assembly after removal of the fluid container. 
Regarding claims 14-23, the prior art of record fails to teach or render obvious a hard surface cleaning  and conditioning assembly particularly including a pole having a bent region, an adjusting device securing the upper and lower sections in a telescoping manner; and a conditioning agent dispensing device including a connectable interface element member disposed between the trigger and a fluid container that is in fluid 
Regarding claims 24, the prior art of record fails to teach or render obvious a hard surface cleaning  and conditioning assembly particularly including the primary, secondary, and tertiary axes being substantially parallel to one another and offset from one another with the primary axis being positioned between the secondary and tertiary axes; and a conditioning agent dispensing device including a connectable interface element member disposed between the bent portion and a fluid container that is in fluid communication with the fluid container; and wherein the connectable interface element member is configured to allow removal of the fluid container without substantial leaking from the fluid container and substantially no residual conditioning agent remains present in the hard surface cleaning and conditioning assembly after removal of the fluid container.
Regarding claim 25, the prior art of record fails to teach or render obvious a hard surface cleaning  and conditioning assembly particularly including a telescoping trigger assembly operatively connecting the trigger to the activatable assembly; and wherein the activatable assembly includes a connectable interface element member disposed between the telescoping trigger assembly and fluid container that is in fluid communication with the fluid container, and wherein the connectable interface element is configured to allow removal of the fluid container without substantial leaking from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/R.K.N/Examiner, Art Unit 3754                 





/Vishal Pancholi/Primary Examiner, Art Unit 3754